Citation Nr: 1542140	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-11 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at an August 2015 Board hearing at the RO before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a low back disability was denied by rating decision in May 1996, and this decision was confirmed by rating decision in February 2004.  A timely appeal was not submitted to either denial, nor was any new and material evidence submitted within the appeal periods.

2.  The evidence received subsequent to the February 2004 denial does not relate to the unsubstantiated fact indicating that the Veteran has a low back disability due to service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied reopening of a claim for entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. § 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
2.  New and material evidence has not been received to reopen a claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156, 20.1103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in September 2010, prior to adjudication, that informed him of the requirements needed to reopen a claim based on new and material evidence.  This letter also informed him of the requirements in a claim for service connection.

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims file after the September 2010 letter.  The Veteran was also informed in the September 2010 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a Veteran of the evidence and information that is necessary to reopen the claim and VA must notify a Veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in September 2010 complies with the holding in Kent.  This letter informed the Veteran that the claim was previously denied in 1996 because there was no continuity of treatment after service, and that the prior denial was confirmed in February 2004 because no new and material evidence had been submitted.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his August 2015 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2014) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative, Texas Veterans Commission, and the VLJ asked questions related to the etiology of his low back disability and its relationship to service.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ at the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a low back disability.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a)  in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999). The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110   (2010).

The issue of entitlement to service connection for low back disability was originally denied by rating decision in May 1996 because the evidence did not show continuity of low back symptomatology after service, and the Veteran was notified of the decision in June 1996.  That decision was not appealed and no new and material evidence was submitted within the appeal period.  Therefore, the May 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. § 3.104, 20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  The prior denial was confirmed by rating decision in February 2004, because no new and material evidence had been submitted, and the Veteran was notified of the denial later in February 2004.  That decision was not timely appealed and no new and material evidence was submitted within the appeal period.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. § 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  Consequently, there would need to be evidence submitted since February 2004 that the Veteran currently has a low back disability due to service.

The evidence on file at the time of the February 2004 rating decision consisted of the Veteran's service treatment records, a VA hospital report for April and May 1978, VA treatment records dated in January and February 1979, a January 1996 medical report from Olin Teague Vet Center, and VA treatment records dated through May 2002.    

The Veteran's service treatment reports reveal that there were no pertinent complaints or clinical findings on his December 1952 pre-service medical history and medical examination reports.  Records for May 1953 report a "pulled back."  His January 1955 separation medical history report does not contain any complaints indicative of a back problem, and his spine was normal on his January 1955 medical evaluation report.

When hospitalized at a VA facility in April and May 1978, the Veteran reported that he originally injured his back in an on-the-job accident in June 1977 when he fell about six feet and landed on his buttocks.  He developed severe back pain radiating into both legs, for which he was hospitalized.  The diagnosis was low back pain with central pain response.

VA treatment records for January 1979 reveal that the Veteran reported that he sustained a back injury at work in June 1977.  He complained of low back pain and discomfort, especially if he sat for any period of time.  The diagnosis was residual injury to the low back, history of.  X-rays of the low back in February 1979 showed a small osteophyte arising off of L3.

According to January 1996 treatment records from Olin Teague Vet Center, the Veteran complained of chronic low back pain since 1975.  It was noted that his medical history included low back strain in service.  X-rays of the lumbosacral spine showed degenerative joint disease.

According to VA treatment records in March 1999, the Veteran reported that he developed back pain while in service in 1953.  

The evidence received after February 2004 consists of VA treatment records through June 2012, a transcript of the Veteran's August 2015 travel board hearing, and written statements by and on behalf of the Veteran.  

Treatment records received after February 2004 continue to show complaints of low back pain.  X-rays of the lumbar spine in July 1985 show early degenerative joint disease.  It was reported in January 2000 that a CT scan of the low back showed relatively mild degenerative changes.  The Veteran complained in May 2005 of a history of low back pain; the impression was chronic mechanical low back pain with history of right leg radiculopathy.

The Veteran testified at his travel board hearing in August 2015 that he injured his low back lifting things in service, as his duties included helping to lift wheels weighing approximately 200 pounds; that he continued to have periodic low back problems after service; and that he has received treatment for his low back since the 1960's.

The Board has reviewed the evidence received into the record since the February 2004 denial and finds that new and material evidence has not been submitted sufficient to reopen the claim for service connection for a low back disability.  

Although the evidence added to the claims file since February 2004 is "new" because it was not previously of record, it does not contain any evidence which relates to unestablished facts necessary to substantiate the claim. 

In other words, the additional evidence received since the February 2004 rating decision does not relate to the unestablished facts necessary to substantiate the claim by showing that the Veteran currently has a low back disability due to service, so it does not raise a reasonable possibility of substantiating the claim.  In fact, the new medical evidence essentially consists of the Veteran's August 2015 hearing testimony and additional treatment records.  However, the testimony is cumulative of the Veteran's contentions prior to February 2004 and the additional treatment records are cumulative of treatment records on file prior to February 2004, which show post-service back arthritis.  

There is no new medical evidence showing a current low back disability related to service.  The Veteran's testimony that he developed back disability in service is cumulative of his contentions in March 1999.  The Veteran is not competent to link his current back disability to service.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Circ. 2007).  There is also insufficient new evidence of continuity os symptomatology, since the Veteran's current statements on continuity are cumulative of what was already in the record.  The Board would point out that despite the Veteran's testimony that his back pain began in service, there were no back complaints or clinical findings on separation evaluation in January 1955, and there were no subsequent complaints of a low back disability until the Veteran reported in April 1978 and January 1979 that he injured his back in a work accident in June 1977.  Accordingly, the Board finds that the claim for service connection for a low back disability is not reopened.



ORDER

As new and material evidence has not been received, service connection for a low back disability is not reopened; the appeal is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


